DETAILED ACTION
This is the initial Office action based on the application filed on January 24, 2020.
Claims 1-20 are pending.
Claims 1, 3-6, 13, 15-18, and 20 have been amended.
Claims 1-20 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on January 24, 2020. These drawings are acceptable.

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Gaspare J. Randazzo (Reg. No. 41,528) on May 2, 2022.

The application has been amended as follows:

AMENDMENTS TO THE CLAIMS
Please amend Claims 1, 3-6, 13, 15-18, and 20 as follows:

1. (Currently Amended) A computer-implemented method for creating and reducing a directed graph from an execution trace, comprising:
obtaining, by a hardware processor, the execution trace having a sequence of invocations of table transformations, wherein each invocation of the sequence of invocations is classified as a call-with-object invocation or as a call-with-column invocation, and wherein the call-with-object invocation indicates that an invoked function has object IDs as at least one of input and output information and the call-with-column invocation indicates that the invoked function has column names as the at least one of input and output information;
processing, by the hardware processor, the execution trace to build the directed graph, wherein each node in the directed graph indicates an object or a column and each edge in the directed graph indicates data flow; and
executing, by the hardware processor in response to all the invocations of the sequence of invocations being processed, an automated graph reduction process on the directed graph by eliminating from the directed graph given nodes indicating a respective object such that that every two nodes that connect with each other, via a respective [[one]] node of the given nodes as an intermediate node, can keep [[the]] a connection therebetween.

2. (Original) The computer-implemented method of claim 1, wherein the column names had by the invoked function as the at least one of input and output information comprise column names taken by the invoked function as the input information and column names newly created by the invoked function as the output information.

3. (Currently Amended) The computer-implemented method of claim 2, wherein the column names newly created by the invoked function comprise new features, and the computer-implemented method further comprises applying the new features in a machine learning pipeline to generate a prediction.

4. (Currently Amended) The computer-implemented method of claim 1, wherein, in responsive to a particular invocation, from among the sequence of invocations being processed, being a call-with-column invocation, the processing of the execution trace to build the directed graph comprises (i) creating a new node labeled with a column and [[the]] input and output columns, (ii) connecting the new node with another node, and (iii) labelling an edge between the new node and the other node with a function name.

5. (Currently Amended) The computer-implemented method of claim 1, wherein, in responsive to a particular invocation, from among the sequence of invocations being processed, being a call-with-object invocation, the processing of the execution trace to build the directed graph comprises (i) creating a new node labeled with a particular object and [[the]] input and output object IDs, (ii) connecting the new node with another node, and (iii) labelling an edge between the new node and the other node with a function name.

6. (Currently Amended) The computer-implemented method of claim 1, comprising:
using the directed graph to generate a prediction of an impending collision responsive to a new column being created for the directed graph by the invoked function that is directed to an obstacle-avoidance action; and
performing the obstacle-avoidance action on a physical mobile device implicated by the impending collision.

7. (Original) The computer-implemented method of claim 1, wherein nodes in the directed graph have a type selected from the group consisting of (i) a get type, (ii) a set type, (iii) a call-with-objects type, and (iv) a call-with-columns type.

8. (Original) The computer-implemented method of claim 7, wherein the get type gets a column object.

9. (Original) The computer-implemented method of claim 7, wherein the set type adds a column object to a table object.

10. (Original) The computer-implemented method of claim 7, wherein the call-with-objects type calls the invoked function with input objects and obtains output objects.

11. (Original) The computer-implemented method of claim 7, wherein the call-with-columns type calls the invoked function with input columns and obtains new output columns type.

12. (Original) The computer-implemented method of claim 1, further comprising feeding the directed graph into a program analysis pipeline to generate a prediction.

13. (Currently Amended) A computer program product for creating and reducing a directed graph from an execution trace, the computer program product comprising a non-transitory computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform a method comprising:
obtaining, by a hardware processor, the execution trace having a sequence of invocations of table transformations, wherein each invocation of the sequence of invocations is classified as a call-with-object invocation or as a call-with-column invocation, and wherein the call-with-object invocation indicates that an invoked function has object IDs as at least one of input and output information and the call-with-column invocation indicates that the invoked function has column names as the at least one of input and output information;
processing, by the hardware processor, the execution trace to build the directed graph, wherein each node in the directed graph indicates an object or a column and each edge in the directed graph indicates data flow; and
executing, by the hardware processor in response to all the invocations of the sequence of invocations being processed, an automated graph reduction process on the directed graph by eliminating from the directed graph given nodes indicating a respective object such that that every two nodes that connect with each other, via a respective [[one]] node of the given nodes as an intermediate node, can keep [[the]] a connection therebetween.

14. (Original) The computer program product of claim 13, wherein the column names had by the invoked function as the at least one of input and output information comprise column names taken by the invoked function as the input information and column names newly created by the invoked function as the output information.

15. (Currently Amended) The computer program product of claim 14, wherein the column names newly created by the invoked function comprise new features, and the method further comprises applying the new features in a machine learning pipeline to generate a prediction.

16. (Currently Amended) The computer program product of claim 13, wherein, in responsive to a particular invocation, from among the sequence of invocations being processed, being a call-with-column invocation, the processing of the execution trace to build the directed graph comprises (i) creating a new node labeled with a column and [[the]] input and output columns, (ii) connecting the new node with another node, and (iii) labelling an edge between the new node and the other node with a function name.

17. (Currently Amended) The computer program product of claim 13, wherein, in responsive to a particular invocation, from among the sequence of invocations being processed, being a call-with-object invocation, the processing of the execution trace to build the directed graph comprises (i) creating a new node labeled with a particular object and [[the]] input and output object IDs, (ii) connecting the new node with another node, and (iii) labelling an edge between the new node and the other node with a function name.

18. (Currently Amended) The computer program product of claim 13, wherein the method further comprises:
using the directed graph to generate a prediction of an impending collision responsive to a new column being created for the directed graph by the invoked function that is directed to an obstacle-avoidance action; and
performing the obstacle-avoidance action on a physical mobile device implicated by the impending collision.

19. (Original) The computer program product of claim 13, wherein nodes in the directed graph have a type selected from the group consisting of (i) a get type, (ii) a set type, (iii) a call-with-objects type, and (iv) a call-with-columns type.

20. (Currently Amended) A computer processing system for creating and reducing a directed graph from an execution trace, comprising:
a memory device including program code stored thereon; and
a hardware processor, operatively coupled to the memory device, and configured to run the program code stored on the memory device to:
obtain the execution trace having a sequence of invocations of table transformations, wherein each invocation of the sequence of invocations is classified as a call-with-object invocation or as a call-with-column invocation, and wherein the call-with-object invocation indicates that an invoked function has object IDs as at least one of input and output information and the call-with-column invocation indicates that the invoked function has column names as the at least one of input and output information;
process the execution trace to build the directed graph, wherein each node in the directed graph indicates an object or a column and each edge in the directed graph indicates data flow; and
execute, in response to all the invocations of the sequence of invocations being processed, an automated graph reduction process on the directed graph by eliminating from the directed graph given nodes indicating a respective object such that that every two nodes that connect with each other, via a respective [[one]] node of the given nodes as an intermediate node, can keep [[the]] a connection therebetween.

-- END OF AMENDMENTS --

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
The cited prior art taken alone or in combination fail to teach, in combination with the other claimed limitations, “obtaining, by a hardware processor, the execution trace having a sequence of invocations of table transformations, wherein each invocation of the sequence of invocations is classified as a call-with-object invocation or as a call-with-column invocation, and wherein the call-with-object invocation indicates that an invoked function has object IDs as at least one of input and output information and the call-with-column invocation indicates that the invoked function has column names as the at least one of input and output information; processing, by the hardware processor, the execution trace to build the directed graph, wherein each node in the directed graph indicates an object or a column and each edge in the directed graph indicates data flow; and executing, by the hardware processor in response to all the invocations of the sequence of invocations being processed, an automated graph reduction process on the directed graph by eliminating from the directed graph given nodes indicating a respective object such that that every two nodes that connect with each other, via a respective node of the given nodes as an intermediate node, can keep a connection therebetween” as recited in independent Claims 1, 13, and 20.
The closest cited prior art, US 2017/0270026 (hereinafter “Kumar”), teaches generating a directed graph representing application program execution flow from an execution trace. However, Kumar fails to teach “obtaining, by a hardware processor, the execution trace having a sequence of invocations of table transformations, wherein each invocation of the sequence of invocations is classified as a call-with-object invocation or as a call-with-column invocation, and wherein the call-with-object invocation indicates that an invoked function has object IDs as at least one of input and output information and the call-with-column invocation indicates that the invoked function has column names as the at least one of input and output information; processing, by the hardware processor, the execution trace to build the directed graph, wherein each node in the directed graph indicates an object or a column and each edge in the directed graph indicates data flow; and executing, by the hardware processor in response to all the invocations of the sequence of invocations being processed, an automated graph reduction process on the directed graph by eliminating from the directed graph given nodes indicating a respective object such that that every two nodes that connect with each other, via a respective node of the given nodes as an intermediate node, can keep a connection therebetween” as recited in independent Claims 1, 13, and 20.
Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
US 2014/0101643 (hereinafter “Inoue”) discloses a multi-level compilation technique applied to trace-based compilers.
US 2015/0324241 (hereinafter “Curbera”) discloses leveraging path information to generate predictions for parallel business processes.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Qing Chen whose telephone number is 571-270-1071. The Examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM EST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Wei Zhen, can be reached at 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Qing Chen/
Primary Examiner, Art Unit 2191